1    Randall Knox, State Bar No. 113166
     870 Market Street, Suite 820
2
     San Francisco, CA 94102
3    (415) 765-7500
     Attorney for Robert Chun
4
                                    UNITED STATES DISTRICT COURT
5
                                  NORTHERN DISTRICT OF CALIFORNIA
6

7
     UNITED STATES OF AMERICA,                    }        No. 14-CR-0527 RS
8                                                 }
                    Plaintiff,                    }        STIPULATION AND [PROPOSED] ORDER
9                                                 }        TO PERMIT TRAVEL
         v.                                       }
10                                                }
     ROBERT CHUN,                                 }
11                                                }
                 Defendants.                      }
12   _________________________________            }

13   IT IS HEREBY STIPULATED between Randall Knox, counsel for defendant Robert Chun , and
14   counsel for the United States, Assistant U.S. Attorney Christiaan Highsmith, with the concurrence of
15
     U.S. Pretrial Services Officer Katrina Chu, that the terms of defendant’s pretrial release be modified
16
     to allow Pretrial Services the discretion to permit defendant to travel to and from Seattle to visit his
17
     son, and to and from San Diego to attend his nephew’s wedding. The defendant shall provide his
18

19
     complete itinerary and contact information to U.S. Pretrial Services prior to his departure.

20   Dated: December 11, 2018                         Respectfully submitted,

21                                                    _/s/____________________
                                                      Randall Knox
22
                                                      Attorney for Robert Chun
23
     Dated: December 11, 2018                         _/s/____________________
24                                                    Christiaan Highsmith
                                                      Assistant U.S. Attorney
25

26   SO ORDERED.

27   Dated: 12/11/18                                  _____________________
                                                      Richard Seeborg
28                                                    U.S. District Judge

                                                       1
